Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 14 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Election-Restrictions
Claims 7, 10-13, and 16-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.1 04.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jaclyn Schade on 02/03/2022 (see attached interview summary for details).
The application has been amended as follows: 
a.	Claims 14-15 are cancelled. 


Allowable Subject Matter
Claims 1-13 and 16-18 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil element having a rectangular parallelepiped shape and 
having a principal surface including long sides and short sides, the coil element being configured for horizontal mounting relative to a mounting surface of circuit board, the coil element comprising: 
a drum core including a first flange, a second flange, and a winding core
connecting between the first flange and the second flange, the winding core having a central axis; 
a first winding wound around the winding core and the central axis thereof: 
a first external electrode electrically connected to one end of the first winding; 
and 
a second external electrode electrically connected to the other end of the first winding, 
wherein the central axis thereof the winding core extends along and parallel to the short sides of the principal surface and in a direction parallel to said mounting surface upon mounting of the coil element,  and
wherein the coil element has a height, a width, and a length the 
height being a dimension of the coil element in a direction perpendicular to the 
principal surface, the width being a dimension of the coil element in the direction parallel to the short sides of the principal surface, and parallel to the central axis of the winding
core, the length being a dimension of the coil element in the direction parallel to the long sides of the principal surface and perpendicular to the central axis of the winding core,
wherein the width in the direction parallel to the short sides of the principal surface is greater than the height, and the length is greater than the width.

The most relevant prior art references are as follows:
(i) Sunao et al. (US 20170309386 A1) substantially teaches (see fig. 3) a An electronic component includes a core, a first outer electrode, a second outer electrode, one or more third outer electrodes, and a wire electrically connecting the first outer 
(ii) Takagi et al. (US 20150084731 A1) substantially teaches A pulse transformer comprising: a drum core that includes a winding core portion, and first and second flange portions that are provided at both ends of the winding core portion, respectively;
a plate core that includes a bottom surface having first and second portions, the first portion of the bottom surface facing to a top surface of the first flange portion, and the second portion of the bottom surface facing to a top surface of the second flange portion;
first and second wires that are wound around the winding core portion, the first and second wires constituting a primary winding; and
third and fourth wires that are wound around the winding core portion, the third and fourth wires constituting a secondary winding (see Claim 1).

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837